EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jason Vick on 8/24/2022.


2.    The application has been amended as follows:
In the CLAIMS:
Claim 21, page 2, line 2, after the phrase “the component with”, delete the word --the --
Claim 21, page 2, line 2, after the phrase “the component with”, insert the word --a --
Claim 26, page 2, line 14, after the phrase “montan waxes,”, delete the phrase –in particular --



Reasons for Allowance
Claims 1-28 and 30 are allowed.
The following is an examiner’s statement of reasons for allowance:  It is deemed novel and nonobvious over the prior art of record to provide a composite construction film as claimed in claim 1 and an open-diffusion construction film as claimed in claim 30.  The closest prior art of record is Rocchetta et al. (WO2008/128967), Broch-Nielsen et al. (US Patent Application No. 2009/0227164) and Schroer et al. (US Patent Application No. 2015/0017864).  Rocchetta et al. teach a composite film having at least one functional layer, at least one outer protective layer and at least one inner protective layer, the functional layer being arranged between the outer protective layer and the inner protective layer, wherein the functional layer is formed as at least a single-layer membrane.  Rocchetta et al. fail to teach a composite construction film, wherein the composite film is open to diffusion, the at least one functional layer includes thermoplastic polyurethane, that the outer protective layer and the inner protective layer are formed as a nonwoven layer comprising polyolefin, and in the outer protective layer and/or inner protective layer comprises at least one bicomponent fiber with a first component and a second component, the first component comprising a first polymer and the second component comprising a second polymer.  Broch-Nielsen et al. teach a nonwoven-material comprising polyolefin.  Broch-Nielsen et al. fail to teach a composite construction film comprising at least one functional layer, at least one outer protective layer and at least one inner protective layer, the functional layer being arranged between the outer protective layer and the inner protective layer, wherein the composite film is open to diffusion, that at least one functional layer includes thermoplastic polyurethane, the at least one functional layer is formed as at least one single-layer membrane layer, and in that the outer protective layer and/or the inner protective layer comprises at least one bicomponent fiber with a first component and a second component, the first component comprising a first polymer and the second component comprising a second polymer.  Schroer et al. teach a fabric comprising a bicomponent fiber with a first component and the second component comprising a second polymer as constituent.  Schroer et al. fail to teach a composite construction film comprising at least one functional layer, at least one outer protective layer and at least one inner protective layer, the functional layer being arranged between the outer protective layer and the inner protective layer, wherein the composite film is open to diffusion, that at least one functional layer includes thermoplastic polyurethane, the at least one functional layer is formed as at least one single-layer membrane layer, that the outer protective layer and the inner protective layer are formed as a nonwoven layer comprising polyolefin.  The prior art fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or § 103 would be proper.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        8/24/2022